FINAL OFFICE ACTION

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2005/0273231 to Sayce-Jones in view of U.S. Patent Pub. No. 2010/0004812 to Merrick et al.

Sayce-Jones discloses:
1. A vehicle communication system comprising:
a plurality of transfer units (Fig. 1, system ECU 12 and diagnostics ECU 22) each including
a transfer section installed in a vehicle, connected to a device, and configured to transfer information to the device (paras. 24, 26, 27), and
a storage section connected to the transfer section and capable of storing information therein (Fig. 1, memory 14 and memory 24), wherein
the transfer units are connected to one another, each of the transfer units stores, in the storage section of that transfer unit, setting information applicable for setting operation of the transfer sections in that transfer unit and at least one of the other transfer units, and that transfer unit operates based on the setting information applicable to that transfer unit that has been acquired from the storage section in the at least one of the other transfer units (paras. 28, 29).

Sayce-Jones does not disclose expressly acquiring setting information in response to determining that transfer unit to have attempted but failed to acquire the applicable setting information stored in the storage section in that transfer unit.

Merrick teaches acquiring setting information for an ECU from another control unit in response to determining that transfer unit to have attempted but failed to acquire the applicable setting information stored in the storage section in that transfer unit (paras. 33-37 and Fig. 3 – ECU monitors for default flag, which is an attempt to acquire setting information).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Sayce-Jones by acquiring setting information from another control unit after a failed attempt to acquire the setting information, as taught by Merrick.  A person of ordinary skill in the art would have been motivated to do so in order to verify that the ECU does not have access to the setting information, for example, when a new ECU replaces a faulty ECU, as described by Sayce-Jones (paras. 28-29).  In this manner, attempting to acquire the setting information, as taught by Merrick, can confirm that the ECU is a new ECU, and therefore avoid unnecessary communications between the control units.  

	Modified Sayce-Jones discloses:
2. The vehicle communication system according to claim 1, wherein the vehicle is segmented into a plurality of regions, the regions include a unit region that is a region including two or more of the transfer units, and each of the transfer units included in the unit region stores therein the setting information applicable to that transfer unit and the other transfer unit or units in the unit region and does not store therein any of the setting information applicable to the other transfer units in the other regions (Sayce-Jones  - paras. 28, 29 and Fig. 1 – region includes system ECU and diagnostics ECU).

3. The vehicle communication system according to claim 1, wherein when the transfer units include a plurality of acquirement-disabled transfer units that are not enabled to acquire the setting information applicable to and stored in the storage sections in these acquirement-disabled transfer units and include at least one acquirement-enabled transfer unit that is enabled to acquire the setting information applicable to and stored in that acquirement-enabled transfer unit, each of the plurality of acquirement-disabled transfer units operates based on the setting information applicable to that acquirement-disabled transfer unit and acquired from the storage section in the same one of the at least one acquirement-enabled transfer unit (Sayce-Jones  - para. 30 – parameters may be modified on one ECU).

4. The vehicle communication system according to claim 2, wherein when the transfer units include two or more acquirement-disabled transfer units that are not enabled to acquire the setting information applicable to and stored in the storage sections in these acquirement-disabled transfer units and include at least one acquirement-enabled transfer unit that is enabled to acquire the setting information applicable to and stored in that acquirement-enabled transfer unit, each of the two or more acquirement-disabled transfer units operates based on the setting information applicable to that acquirement-disabled transfer unit and acquired from the storage section in the same one of the at least one acquirement-enabled transfer unit (Sayce-Jones - paras. 30, 31).

5. The vehicle communication system according to claim 1, wherein the at least one of the other transfer units is configured to provide the setting information applicable to that transfer unit that has been acquired from the storage section in the at least one of the other transfer units based on a request from that transfer unit provided to the at least one of the other transfer units when that transfer unit is determined to fail to acquire the applicable setting information stored in the storage section in that transfer unit (Sayce-Jones - paras. 28, 29 and Merrick – paras. paras. 33-37).

6. A vehicle communication system comprising:
a plurality of transfer units each including a transfer section installed in a vehicle, connected to a device, and configured to transfer information to the device (Sayce-Jones - paras. 24, 26, 27 and Fig. 1, system ECU 12 and diagnostics ECU 22), and
a storage section connected to the transfer section and capable of storing information therein (Sayce-Jones - Fig. 1, memory 14 and memory 24), wherein
the transfer units are connected to one another, each of the transfer units stores, in the storage section of that transfer unit, setting information applicable for setting operation of the transfer sections in that transfer unit and at least one of the other transfer units, and that transfer unit operates based on the setting information applicable to that transfer unit that has been acquired from the storage section in the other transfer units when failing to acquire the applicable setting information stored in the storage section in that transfer unit (Sayce-Jones - paras. 28, 29 and Merrick – paras. paras. 33-37), 
when the transfer units include a plurality of acquirement-disabled transfer units that are not enabled to acquire the setting information applicable to and stored in the storage sections in these acquirement-disabled transfer units and include at least one acquirement-enabled transfer unit that is enabled to acquire the setting information applicable to and stored in that acquirement-enabled transfer unit, each of the plurality of acquirement-disabled transfer units operates based on the setting information applicable to that acquirement-disabled transfer unit and acquired from the storage section in the same one of the at least one acquirement-enabled transfer unit (Sayce-Jones - paras. 30, 31), 
the same one of the at least one acquirement-enabled transfer unit is a transfer unit with a relatively small transfer processing load (Sayce-Jones - paras. 30, 31).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113